Exhibit 10.21

 

MASTER

 

CLINICAL DEVELOPMENT AGREEMENT

 

between

 

NEUROBIOLOGICAL TECHNOLOGIES, INC.

Mahwah, NJ 07495

 

and

 

SCIREX CORPORATION

Horsham, PA 19044



--------------------------------------------------------------------------------

MASTER CLINICAL DEVELOPMENT AGREEMENT

 

THIS MASTER CLINICAL DEVELOPMENT AGREEMENT (“Agreement”), made as of the date
last signed below is by and between Neurobiological Technologies, Inc., a
company having its principal place of business at Crossroads Corporate Center,
One International Boulevard, Suite 400, Mahwah, NJ 07495 (“NTI”), and SCIREX
Corporation, a corporation of the State of Delaware having its principal place
of business at 755 Business Center Drive, Horsham, PA 19044 (“SCIREX”).

 

WITNESSETH:

 

WHEREAS, NTI is engaged in the development, manufacture, distribution and sale
of pharmaceutical products and it currently considers from time to time the
evaluation of new drug(s) or biological product(s) (collectively, “Drug” or
“Drugs” as the context requires); and

 

WHEREAS, SCIREX is in the business of providing services for the development of
investigational new Drugs and marketed Drugs; and

 

WHEREAS, NTI desires to contract with SCIREX from time to time, and SCIREX
desires to be contracted by NTI, for the purposes of providing such services to
assist NTI in the execution of clinical development projects (“Project” or
“Projects” as the context requires) relating to Drugs as outlined in the
Project-specific exhibits to this Agreement (“Exhibit” or “Exhibits” as the
context requires).

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. OBLIGATIONS OF SCIREX

 

1.1 SCIREX hereby agrees to conduct the Projects with all due diligence in
accordance with NTI’s instructions. The details, specifications and obligations
of each Project will be included as an Exhibit to this Agreement. SCIREX will
conduct the Projects in accordance with agreed upon Protocols and as outlined in
the Exhibits.

 

1.2 No Project Exhibit shall be made or incorporated as a part of this Agreement
without first being executed by the authorized representatives of the parties
hereto.

 

1.3 To the extent any terms set forth in a Project Exhibit conflict with the
terms of this Agreement, the terms of this Agreement shall control unless
otherwise expressly set forth by the parties in the Project Exhibit.

 

1.4 Projects will be conducted in accordance with all applicable federal, state
and local laws, statutes, ordinances and regulations, including without
limitation the Federal Food, Drug and Cosmetic Act, Public Health Service Act,
and Good Clinical Practices guidances as they may be amended from time to time.

 

1.5 If SCIREX is required to execute or obtain the execution of any agreements
with a site to conduct a clinical trial or study (“Site Agreements”), such Site
Agreements shall contain all provisions as specified by NTI in the applicable
Project Exhibit or as otherwise approved in advance by NTI in writing, and shall
include binding budgets approved in advance by NTI.

 

1.6 SCIREX shall not subcontract or assign any of its obligations unless
otherwise expressly set forth by the parties in the Project Exhibit.

 

1.7 SCIREX will immediately notify NTI of any reasonable suspicion of fraud it
has by any party.

 

2



--------------------------------------------------------------------------------

2. TRANSFER OF RESPONSIBILITIES

 

2.1 For compliance under 21 C.F.R. 312.52, NTI must identify all Investigational
New Drug (IND) Exemption responsibilities that will be transferred to SCIREX.
Each Exhibit will contain a description of transferred obligations. NTI agrees
that the same description should be included in form FDA-1571, Section #13
relating to the specific Drugs under investigation. SCIREX agrees to carry out
diligently all transferred obligations.

 

3. CLINICAL SUPPLIES

 

3.1 Unless otherwise specified in an Exhibit, NTI will supply the clinical
investigators with the Drugs and other clinical drug supplies as are agreed upon
by SCIREX and NTI for the timely completion of the Projects, and will direct the
shipment, of any such supplies to the location indicated by SCIREX, within a
reasonable time after receipt of notification from SCIREX of the need for any
such clinical supplies.

 

4. STATUS REPORTING

 

4.1 SCIREX will provide status reports on the Projects as agreed to in each
specific Exhibit. The status reports will include, but not be limited to, data
regarding the number of patients entering the Projects, as well as data
regarding the number of patients that either drop out of the Projects or
complete the Projects. Reports of monitoring visits will also be provided on a
timely basis as specified in the Exhibits.

 

5. RECORDS

 

5.1 SCIREX shall maintain all materials, information, source documents, source
code used to generate output, correspondence, and data obtained or generated by
SCIREX or its employees, agents, consultants, or contractors, in the course of
providing services hereunder, including all electronic media, computerized
records and files (collectively “Records”) in accordance with this Agreement,
the Project Exhibit(s), Good Clinical Practice, and all applicable laws and
requirements and will use its best efforts to ensure that they are maintained in
a safe and secure manner protected from fire, theft, disclosure and destruction.

 

5.2 SCIREX shall cooperate with any internal review or audit by NTI or NTI’s
authorized representative and make any and all Records available for examination
and duplication, during normal business hours and at mutually agreeable times.
SCIREX will cooperate with NTI in accommodating any unannounced visits,
investigations, or inspections by regulatory authorities including without
limitation FDA, and will provide documents, information, and access properly
requested. SCIREX will promptly notify NTI of any regulatory inquiries, proposed
regulatory actions, investigations, site visits (whether announced or
unannounced), correspondence, or communications that relate to a Project.

 

5.3 At any time NTI may request in writing that all Records be (i) delivered to
NTI to a location designated in NTI’s written request in such form as is then
currently in the possess of SCIREX; (ii) retained by SCIREX for NTI in a safe
and secure manner as described in Paragraph 5.1 and for a period to be defined
by NTI’s written request at NTI’s expense; or (iii) disposed of, at the
direction and written request of NTI, unless such materials are otherwise
required to be stored or maintained by SCIREX as a matter of law or regulation.
In no event shall SCIREX dispose of any Records without first giving NTI sixty
(60) days prior written notice of its intent to do so.

 

5.4 SCIREX will permit NTI representatives to examine or audit, with reasonable
notice, the work performed under this Agreement, the facilities, systems, and
equipment at or with which the services hereunder are performed, and the
personnel, procedures, programming, and records related to such services.

 

5.5 SCIREX represents and warrants that all computer systems and electronic
records used by SCIREX comply with all applicable laws and requirements,
including without limitation the Health Insurance Portability and Accountability
Act (HIPAA) Privacy Rule, and to its knowledge are free of any unintended
programming problems, viruses, locks, or access controls that will impair NTI’s
use of such records, recognizing that NTI must have access from SCIREX to use
such Records.

 

3



--------------------------------------------------------------------------------

6. CONFIDENTIAL INFORMATION

 

6.1 All information received by SCIREX concerning the implementation of the
Projects is considered to be confidential information to NTI (“NTI Confidential
Information”). NTI Confidential Information will be held in confidence by SCIREX
and not disclosed to third parties; provided however, that NTI Confidential
Information shall not include, and the obligations of confidentiality and
non-disclosure shall not apply to, disclosed information that:

 

  A is or becomes publicly available through no fault of SCIREX;

 

  B is disclosed to SCIREX by a third party entitled to disclose such
information;

 

  C is already known to SCIREX as shown by its prior written records; or

 

  D is required by law to be disclosed.

 

6.2 SCIREX will only use the NTI Confidential Information for the purpose of its
obligations under this Agreement. Upon the completion or earlier termination of
this Agreement, SCIREX will promptly return to NTI all written NTI Confidential
Information, as well as all written material which incorporates any NTI
Confidential Information, other than such information that is required by
government regulations to be retained by it. Notwithstanding the foregoing,
SCIREX shall have the right to retain one copy of NTI Confidential Information
for the purposes of demonstrating compliance with Good Clinical Practices,
Standard Operating Procedures, NTI written instructions, and all federal, state
and local laws and regulations.

 

6.3 SCIREX will not disclose, without the prior written consent of NTI, any NTI
Confidential Information to any third party other than employees who have a need
to know such information, hospital authorities, institutional review board
members, clinical investigators, and others who must be involved with the
Projects.

 

6.4 SCIREX will not use any NTI Confidential Information for its own benefit or
for the benefit of any third party, and will not furnish to any third party any
materials which incorporate any confidential information except as otherwise
provided for herein. All obligations of confidentiality and non-disclosure set
forth in this Agreement will survive, without limitation, the expiration or
earlier termination, for any reason, of this Agreement.

 

6.5 During the term of this Agreement and thereafter (including following any
termination), NTI, for itself and its employees, agents and independent
contractors, agrees to retain in confidence and not disclose to any third
parties any SCIREX Confidential Information (defined below) without having first
obtained SCIREX written consent to such disclosure. During the term of this
Agreement, but not thereafter (including following any termination), NTI may
have access or use SCIREX Confidential Information only in connection with the
Projects; provided, however, that NTI may not run or have or have access to
SCIREX computer programs or computer code without SCIREX permission, although
SCIREX will run its computer programs as part of the services provided hereunder
and as and when requested by NTI during the term of this Agreement, “SCIREX
Confidential Information” shall include but not be limited to confidential and
proprietary know-how, statistical approaches, computer programs, operating
procedures, formulations, methods, processes, specifications and all other
intellectual property of SCIREX that SCIREX considers confidential; provided,
however, that such information shall be to exceptions based on public knowledge,
prior or lawfully obtained NTI knowledge and requirements of law, rules and
regulations corresponding to the exceptions set forth in 6.1 A-D above.

 

7. ACCEPTANCE OF WORK PRODUCT

 

7.1 NTI agrees to review all work products submitted by SCIREX and to advise
SCIREX promptly of any errors or omissions of which NTI becomes aware in the
course of its review or thereafter. SCIREX shall, at its expense, correct all
errors that it discovers or which are brought to its attention by NTI within
ninety (90) days after submission of work product to NTI, and will make
corrections to all errors or omissions after ninety (90) days for additional
compensation at cost. Cost shall be defined as SCIREX’s

 

4



--------------------------------------------------------------------------------

standard hourly rates reduced appropriately to eliminate SCIREX’s corporate
selling, general and administrative expenses and profit. Cost shall also include
pass-through expenses.

 

8. COMPENSATION

 

8.1 NTI shall pay to SCIREX the investigator fees and other out-of-pocket costs
and fees set forth in the Exhibits. SCIREX shall complete the transferred
obligations and the Projects by the dates specified in the Exhibits except for
delays caused by NTI or others, events outside of SCIREX control, or mutual
agreement between SCIREX and NTI.

 

8.2 The payment schedule for each Project will be contained in the appropriate
Exhibit.

 

8.3 SCIREX will submit invoices to NTI according to the schedule described in
the Exhibits. All SCIREX invoices are payable within thirty (30) days of receipt
of an itemized invoice and appropriate documentation reasonably acceptable to
NTI and in accordance with this Agreement and the Project Exhibit. Payment may
be withheld for only that portion of those invoice items that NTI reasonably
determines does not meet the requirements of this Agreement or the Project
Exhibit. NTI shall, within the thirty (30) day period, notify SCIREX of any
contested amounts or questions regarding an invoice or invoice item. SCIREX
agrees to respond to requests by NTI to clarify questions on any invoice or
invoice item, and NTI agrees that it will use its best efforts to resolve
contested invoice items in a timely and reasonable fashion. SCIREX acknowledges
and agrees that NTI is not obligated to pay such contested amounts otherwise due
and payable within the thirty (30) day period until such time as the contested
issues are resolved to the satisfaction of NTI, and that NTI will not be subject
to any penalty or finance charge for such withheld payments, provided that NTI
acts in good faith.

 

8.4 The total cost of the Projects, individual budget components and time
estimates are based on the specification and assumptions contained in the
Exhibits, and subject to modification only as provided for in Section 9 hereof.

 

8.5 Travel, supplies, and other incidental related expenses that are required in
support of a Project and that are consistent with the Project Exhibit and any
applicable budgets, shall be reimbursed by NTI provided that (i) all air travel
shall be at coach fare; and (ii) upon request by NTI, SCIREX shall promptly
provide documentation and receipts regarding any such expenses.

 

8.6 SCIREX shall maintain complete and accurate accounting records related to
Projects hereunder in accordance with Generally Accepted Accounting Principles.
These records shall be available for inspection, review and audit at reasonable
times by NTI, or its authorized representative, at NTI’s expense, for three
(3) years following the end of the calendar year in which such costs are
incurred.

 

9. CHANGE ORDERS

 

9.1 In the event of a change in the scope of a Project outside SCIREX’s control,
the identifying party will promptly notify the other party of such change.
Outside SCIREX’s control is defined for the purposes of this section 9 as
situations limited to the following: (i) an amendment to a Project Protocol
requested by NTI; (ii) a deviation from the Protocol required by generally
accepted standards of clinical research and medical practice relating to the
safety of research subjects; (iii) an unanticipated side effect of a Drug during
the course of a Project that significantly slows subsequent subject enrollment;
(iv) the occurrence of a Force Majeure; (v) a significant change in the scope or
nature of the services requested of SCIREX; or (vi) a lack of reasonably timely
execution of the obligations of NTI. A change in one of the assumptions set
forth in a Project Exhibit (including, without limitation, those set forth in
bold type) does not itself justify a change order unless such change meets one
of the above four criteria. Within twenty (20) working days of SCIREX sending or
receiving such a notice of change, SCIREX shall provide NTI with its proposal of
a modification to the timeline and costs arising from such change (“Change
Order”) whether such change results in an increase or decrease to the timeline
or costs. NTI shall have fifteen (15) working days to review and respond to the
Change Order. If the parties do not agree as to whether a change outside
SCIREX’s control has occurred, or if NTI does not approve such Change Order and
has not terminated the

 

5



--------------------------------------------------------------------------------

Project, both parties will use their best efforts to agree in writing on time
and cost estimates that are mutually acceptable.

 

9.2 During the period when a Change Order is being prepared and reviewed, SCIREX
shall continue to perform the Project, if possible, but will not be obligated to
perform those services that have resulted from changes outside of its control
until agreement has been reached on the Change Order; provided, however, that
under certain emergency circumstances, including situations involving patient
safety or other time-sensitive matters, SCIREX will initiate work on a Change
Order prior to its execution if NTI provides written authorization to perform
such work.

 

10. EARLY TERMINATION

 

10.1 Drug administration or subject participation in any Project Exhibit may be
terminated, in whole or in part, by NTI immediately upon written notice to
SCIREX, if any of the following conditions occur: (i) authorization and approval
to perform the Project is withdrawn by the governing regulatory body;
(ii) animal, human, and/or toxicological test results, in the opinion of NTI,
support termination of the Project; or (iii) in consideration of patient safety
and welfare.

 

10.2 NTI may terminate this Agreement or any Project Exhibit at any time, with
or without cause, upon thirty (30) days written notice to SCIREX. SCIREX will
make best reasonable efforts to mitigate and curtail expenditures during such
notice period.

 

10.3 Upon the effective date of termination, SCIREX shall provide an accounting
of costs incurred and expenditures made by SCIREX in relation to the Project
Exhibit(s); such accounting shall be subject to verification by NTI. Within
thirty (30) days after receipt of adequate documentation and justification
therefore, NTI shall make a payment to SCIREX (and/or SCIREX may retain from
monies previously paid by NTI) for services performed, including fees,
institutional costs, and other out-of-pocket costs, to the reasonable
satisfaction of NTI as follows: (i) actual reasonable, documented costs incurred
by SCIREX in performing services and in terminating the Project Exhibit(s) until
the effective date of termination and for which SCIREX has not yet been paid;
and (ii) reasonable non-cancelable obligations properly incurred by SCIREX prior
to the effective date of termination that cannot be mitigated through the
reasonable best efforts of SCIREX. Notwithstanding the preceding, NTI may offset
from such amounts any prior overpayments or amounts otherwise owed by SCIREX to
NTI, and any funds held by SCIREX which are unearned at the date of such
termination shall be returned to NTI within thirty (30) days of termination.

 

10.4 In addition to the costs, expenses and fees specified in this Section 10,
provided that NTI has not terminated the Project(s) because of SClREX’s breach
of a material obligation under this Agreement, NTI shall pay to SCIREX to cover
expected labor costs for ninety (90) days following the termination. Should team
members transition to other projects during this period, NTI will not cover the
costs of those team members past the transition. SCIREX shall use its best
efforts to transition team members to other projects as quickly as possible.
Prior to transitioning to other projects, team members arc fully available to
NTI to work on any NTI project under NTI direction at no additional cost.

 

10.5 In the event of any early termination hereunder: (i) SCIREX shall furnish
NTI any work product completed pursuant to the Project Exhibit. If NTI plans to
continue the Project, SCIREX shall assist in smoothly transferring the conduct
of the Project to NTI or its designee; (ii) NTI and SCIREX shall cooperate in a
manner that recognizes the interests and welfare of research subjects and is
designed to be safe for the subjects enrolled in a Project in accordance with
Good Clinical Practices and in compliance with all applicable laws, regulations
and rules.

 

11. INDEMNITY; CLINICAL INVESTIGATORS

 

11.1 Upon request, clinical investigators involved in any Projects, will be
indemnified by NTI on terms mutually agreed Upon by NTI and such investigators.

 

6



--------------------------------------------------------------------------------

12. INDEMNITY AND INSURANCE: SCIREX/NTI

 

12.1 SCIREX shall indemnify, defend, and hold harmless NTI and its affiliates
and their successors and respective officers, directors, employees and agents
from any loss, damage, liability, cost or expense (including reasonable
attorney’s and expert’s fees, costs and disbursements) (together a “Loss”)
arising from any claim, demand, assessment, action, suit or proceeding a
(“Claim”) arising directly or indirectly from, or occurring during the conduct
of the Project(s), to the extent caused, in whole or part, by SClREX’s
negligence, gross negligence, recklessness, or intentional misconduct of SCIREX
or its officers, directors, employees, or agents as agreed between the parties
or determined by a court of competent jurisdiction.

 

12.2 NTI shall indemnify SCIREX and its officers, directors, employees and
agents from any Loss arising from or related to a Claim (excepting to the extent
those Losses or Claims for which SCIREX indemnification is provided under
Paragraph 12.1) to the extent that it arises from or relates to (i) personal
injury to a participant in the Project(s) or personal injury to any employee or
agent of SCIREX directly or indirectly caused by the Drug(s), or (ii) the Drug’s
harmful or otherwise unsafe effect or (iii) the negligence, gross negligence or
intentional misconduct of NTI in the performance of its obligations under this
Agreement or the Exhibit(s) or any associated protocol related to the
Project(s), (iv) SCIREX’s performance of or involvement with the Projects or its
obligations under this Agreement; the foregoing all as agreed between the
parties or determined by a court of competent jurisdiction.

 

12.3 Notice of any Loss under this section 12 shall occur within fifteen
(15) working days of the notifying party’s knowledge of any Loss arising from
any Claim for which indemnification and/or defense under this Agreement might be
sought. The parties agree to fully cooperate with each other and their
respective legal representatives on any Loss or Claim under this section 12.

 

12.4 Upon receipt of notice of any Claim, which may give rise to a right of
indemnity from the other party hereto, the party seeking indemnification (the
“Indemnified Party”) shall give prompt written notice thereof to the other
party, (the “Indemnifying Party”) of such a Claim for indemnity. Promptly after
a Claim is made for which the Indemnified Party seeks indemnity, the Indemnified
Party shall permit the Indemnifying Party, at its own option and expense, to
assume the complete defense of such Claim.

 

12.5 The Indemnifying Party shall keep the Indemnified Party informed as to the
progress of its defense of any such Claim, and shall not compromise or otherwise
settle any such Claim or lawsuit without the Indemnified Party’s prior written
consent.

 

12.6 The obligations of the parties under this Section 12 shall survive the
termination of the Project(s) and this Agreement.

 

12.7 SCIREX agrees that it will maintain and shall, upon written request,
provide evidence of same to NTI. the following insurance or self-insurance
necessary to meet its liability obligations under this Agreement and Project
Exhibit, and satisfactory to NTI in amounts no less than that specified for each
type:

 

(a) General liability insurance (naming NTI as an additional insured) with
combined limits of not less than $1,000,000 per occurrence and $2,000,000
aggregate for bodily injury including death and property damage, and

 

(b) Professional liability coverage, including death and bodily injury (naming
NTI as an additional insured) for the SCIREX employees, contractors and agents
providing services under this Agreement with limits not less than $2,000,000 per
occurrence and $4,000,000 aggregate; and

 

(c) Workers’ Compensation insurance in the amount required by the law of the
state(s) in which SCIREX employees are located; and

 

(d) Automobile liability insurance in the amount of $1,000,000.

 

12.8 NTI agrees that it will maintain and shall, upon written request, provide
evidence of same to SCIREX, the following insurance or self-insurance necessary
to meet its liability obligations under this

 

7



--------------------------------------------------------------------------------

Agreement and any Project Exhibit, and satisfactory to SCIREX in amounts no less
than that specified for each type:

 

(a) General liability and product liability insurance, with combined limits of
not less than $3,000,000 per occurrence, $5,000,000 aggregate for bodily injury
including death and property damage; and

 

(b) Workers’ Compensation insurance in the amount required by the law of the
state(s) in which NTI employees are located.

 

12.9 Insurance required by Paragraph 12.7 and 12.8 shall be maintained during
the performance of this Agreement, and if on a “claims made” basis, for five
years thereafter. There shall be a thirty (30) day notice of cancellation with
respect to the insurance coverage required hereunder, and the other party shall
be promptly notified in the event of any cancellation, intention of insurer or
the party not to renew, or any material change in the insurance contract or
coverages afforded. Each party shall be solely responsible for the payment of
any deductible of self-insured retention under each of their respective
policies.

 

13. CONFLICTS, DEBARMENT AND FINANCIAL DISCLOSURES

 

13.1 SCIREX represents and warrants that it is not a party to any agreement or
obligations that would prevent it from fulfilling its obligations under this
Agreement, or that might impair FDA’s acceptance of the resulting data, or NTI’s
proprietary rights or interests in the Confidential Information, and that no
such obligations, impediments, or conflicts will be commenced, incurred, or
permitted without the prior written approval of NTI. SCIREX further represents
and warrants that all of its personnel performing work under this Agreement will
have all training, information, licenses, approvals, and certifications
necessary to safely, adequately, professionally, and lawfully perform this
Agreement and the Project(s).

 

13.2 SCIREX represents and warrants that it has not been, nor will it use in any
capacity any corporation, partnership, association or other entity or
individual, including an IRB and any contractors, to perform any manner of
service related to a Project, that has been: (i) subject to or threatened with
debarment, suspension, or disqualification under the provisions of the Federal
Food, Drug & Cosmetic Act, 21 U.S.C. 335a; or (ii) subject to any other suits,
complaints, restrictions, sanctions or other disciplinary measures by the FDA or
any other governmental agency, judicial, institutional or professional body
(including arbitrators and accreditation and licensing organizations) with
respect to the performance of scientific or clinical investigations, conflicts
of interest, or the provision of health care; or (iii) as of the date of this
Agreement, subject to any pending or threatened claims, actions, complaints,
disputes, suits, proceedings or investigations that might result in such
restrictions, sanctions or other disciplinary measures. In the event that SCIREX
becomes aware of any allegations or investigations regarding actual or
threatened claims of professional or research malpractice, misconduct, conflicts
of interest, or violation of law of any individual, corporation, partnership,
association, contractor, or other entity providing services that directly or
indirectly relate to performance of the Project(s), SCIREX shall immediately
inform NTI. NTI shall have the right to terminate the Project(s) or this
Agreement immediately upon receipt of any such notice. SCIREX shall use
reasonable diligence to ascertain, on an ongoing basis, any of the foregoing
disciplinary measures relevant, to Project(s) hereunder.

 

13.3 For any Project Exhibit that in any way relates to a study that may be
submitted to FDA for review in a marketing application, and as applicable
pursuant to a Project Exhibit, SCIREX is responsible for requiring that all
appropriate certifications and financial disclosure statements are completed by
affected entities or institutions, as provided in 21 C.F.R. Part 54. In the
event that any entity or individual declines to cooperate in providing the
information, disclosures, and certifications set forth above, SCIREX shall
promptly notify NTI.

 

8



--------------------------------------------------------------------------------

14. LIMITATION ON LIABILITY

 

14.1 Exclusion of Damages. In no event shall either party be liable to the other
party, or its employees, officers, directors, agents, successors and assigns for
any third party, special, exemplary, indirect, incidental, consequential or
punitive damages of any kind or nature whatsoever (including, without
limitation, lost revenues, profits, savings or business) or loss of records or
data, whether in an action based on contract, warranty, strict liability, tort
(including, without limitation, negligence) or otherwise, even if such party has
been informed in advance of the possibility of such damages or such damages
could have been reasonably foreseen by such party.

 

15. FORCE MAJEURE

 

15.1 No party shall be liable for a delay in performance or failure to perform
this Agreement to the extent such failure to perform is caused by any reason
beyond control, or by reason of any of the following: labor disturbances of any
kind, accidents, failure of any governmental approval, acts of God, energy or
conservation measures, failure of utilities, mechanical breakdown, material
shortages, fire, explosion, war, invasion, government acts, weather or civic
unrest, or disease; provided, however, that the party who is unable to perform
resumes performance as soon as possible following the end of the occurrence
causing delay or failure.

 

16. PROPERTY OWNERSHIP

 

16.1 All materials, documents, information and suggestions supplied to SCIREX by
NTI or prepared or developed by SCIREX exclusively for this Agreement (“NTI
Property”), except for SCIREX Property (defined below) shall be the sole and
exclusive property of NTI, and NTI shall have the right to make whatever use it
deems desirable of any such materials, documents and information. Unless
otherwise required by law or by the terms of this Agreement, all NTI Property
that SCIREX has in its possession shall be maintained by SCIREX for a period of
not less than three (3) years from the date or receipt thereof. After three
(3) years, SCIREX may dispose of NTI Property in accordance with NTI’s
instructions. If NTI fails to give said instructions, SCIREX shall so notify
NTI; and if said instructions are still not forthcoming within thirty (30) days
of said notification, then SCIREX may destroy NTI Property as it determines.
Notwithstanding anything herein to the contrary, the SAS source codes written by
SCIREX for NTI under this Agreement shall be the sole and exclusive property of
NTI.

 

16.2 NTI acknowledges that SCIREX possesses certain inventions, processes,
know-how, trade secrets, improvements, other intellectual properties and other
assets, including but not limited to analytical methods, procedures and
techniques, procedure manuals, personnel data, financial information, computer
technical expertise and software, which have been independently developed by
SCIREX and which relate to its business operations, and do not rely on NTI’s
property (collectively, “SCIREX Property”). NTI and SCIREX agree that any SCIREX
Property thereto that is used, improved, modified, developed, or generated by
SCIREX under or during the term of this Agreement is the sole and exclusive
property of SCIREX with the exception of source code used to generate output for
Project Exhibits, which shall be considered Records as under Article 5.1 of this
Agreement. NTI shall treat SCIREX Property as confidential in accordance with
the same terms and conditions SCIREX is obligated to treat NTI’s Confidential
Information under Article 6 of this Agreement.

 

16.3 SCIREX agrees that it shall provide NTI, upon NTI’s request, with macros
which facilitate the printing of SAS output. It is understood by NTI that these
macros may not function properly on NTI’s systems. Additionally, NTI agrees to
(i) restrict its use of the macros to the specific study under which they are
provided, and (ii) to treat macros as SCIREX Confidential Information and SCIREX
Property in accordance with the obligations of this Agreement.

 

17. PATENT RIGHTS

 

17.1 Except for SCIREX Property, SCIREX will disclose promptly to NTI or its
nominee any and all inventions, discoveries and improvements conceived or made
by SCIREX while providing such services to NTI pursuant to the Agreement and
relating to such services, and agrees to assign all its interest therein to NTI
or its nominee whenever requested to do so by NTI. SCIREX will execute any and
all applications,

 

9



--------------------------------------------------------------------------------

assignments, or other instruments and give testimony that NTI deems necessary to
apply for and obtain Letters of Patent of the United States or of any foreign
country or to otherwise protect NTI’s interests therein, and NTI shall
compensate SCIREX for the time devoted to said activities and reimburse it for
expenses incurred. These obligations shall continue beyond the termination of
this Agreement with respect to inventions, discoveries and improvements
conceived or made by SCIREX, except SCIREX Property while providing services to
NTI pursuant to this Agreement, and shall be binding upon SCIREX’s assignees,
administrators and other legal representatives.

 

18. MODIFICATIONS

 

18.1 No changes may be made in this Agreement except by written agreement of
both parties. It is anticipated that this Agreement will be modified from
time-to-time by the mutually agreed to addition of specific Exhibits and
associated Change Orders.

 

19. ENTIRETY

 

19.1 This Agreement, together with attached Exhibits and modifications which may
be added to this Agreement from time to time, is the entire and complete
understanding between the parties in regard to the covered subject matter. With
respect to the attached Exhibits, this document replaces, supersedes and renders
void any and all predecessor agreements between the parties whether written or
oral.

 

20. INDEPENDENT CONTRACTOR, USE OF NAME, AND PUBLICATION

 

20.1 SCIREX’s relationship with NTI under this Agreement shall be that of an
independent contractor, and nothing in this Agreement or the arrangements for
which it is made shall constitute SCIREX, or anyone furnished or used by SCIREX
in the performance of the services contemplated by this Agreement, as an
employee, joint venturer, partner, or servant of NTI. All matters of
compensation, benefits and other terms of employment for any employee, agent,
contractor or other personnel used by SCIREX shall be solely a matter between
SCIREX and such individuals or entity.

 

20.2 The parties hereto shall not use or permit others to use the name of the
other party nor of any employee of the other party or refer to their
participation in any Project for any sales, publicity, promotional, press or
media purposes without the prior written consent of the other party. SCIREX
agrees not to refer to its participation in any Project for any sales,
publicity, promotional, press or media purposes without the prior written
consent of NTI.

 

20.3 SCIREX may not publish any articles or make any presentations relating to
this Agreement, the services, or a study or referring to data, information or
materials generated or developed as part of this Agreement, the services, or a
study or results therefrom or analyses thereof, in whole or in part, without the
prior written consent of NTI.

 

21. CONTACT PERSONS

 

If to SCIREX:

SCIREX Corporation

Attn: David Murcar

Director, Contract Development

755 Business Center Drive

Horsham, PA 19044

Phone: 215/907-0048, ext. 1055

Fax: 215/907-0068

 

If to Neurobiological Technologies, Inc.

Neurobiological Technologies, Inc.

William McLaughlin

Clinical Project Team Leader - East Coast

 

10



--------------------------------------------------------------------------------

Crossroads Corporate Center

One International Boulevard, Suite 400

Mahwah, NJ 07495

Phone: (201) 512-8721

Fax: (201) 512-8848

 

22. NOTICES

 

22.1 Any notices which either party may be required or shall desire to give
hereunder shall be deemed to be duly given when delivered personally or mailed
by certified or registered mail, postage prepaid, to the party to whom notice is
to be given at the address first given above or such other address or addresses
of which such party shall have given written notice.

 

23. SEVERABILITY

 

23.1 If any provisions hereof shall be determined to be invalid or
unenforceable, the validity and effect of the other provisions of this Agreement
shall not be affected thereby.

 

24. GOVERNING LAW

 

24.1 This Agreement is a California contract. It shall be governed and construed
and interpreted in accordance with the laws of California without regard to
choice of law principals.

 

25. WAIVER

 

25.1 The waiver by either party or the failure by either party to claim a breach
of any provision of this Agreement shall not be deemed to constitute a waiver or
estoppel with respect to any subsequent breach or with respect to any other
provision thereof.

 

26. CAPTIONS

 

26.1 Any caption used in this Agreement is inserted for convenience and
reference only and is to be ignored in the construction and interpretation of
the provisions hereof.

 

27. SURVIVAL

 

27.1 The following provisions of this Agreement (in addition to those that
specifically so require) shall survive its term or earlier termination: 5, 6,
12, 14, 17, 20.2, 20.3, and 24.

 

28. REGULATORY AUTHORITY

 

28.1 In the event that Exhibit(s) involve services outside the United States, it
is understood that references herein to US regulatory authorities, laws and
regulations, and IRB, shall mean to include the applicable regulatory
authorities, laws, regulations and accepted clinical practices of the countries
where the services arc being performed.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written below.

 

SCIREX Corporation

     

Neurobiological Technologies, Inc.

BY:

  /s/    DAVE MURCAR               BY:   /S/    JONATHAN R. WOLTER        

TITLE:

  DIRECTOR, CONTRACT DEV.       TITLE:   V.P. & CFO

DATE:

 

31 May 2005

      DATE:  

7/25/05

       

And

            BY:   /s/    PAUL E. FREIMAN                     TITLE:  
CEO/President             DATE:  

5/26/05

 

12